Luke, J.
1. The real issue in this case is as to the proper location of a land line. There was evidence pro and eon, the jury found in favor of the defendant, there was evidence to authorize this finding, and the verdict has the approval of the trial judge. Osteen v. Wynn, 131 Qa. 209 (02 S. E. 37, 127 Am. St. R. 212).
2. The charge of the court, when considered as a whole, was full, fair, and not subject to the criticisms offered. The court did not, for any - of the reasons assigned, err in overruling the motion for a new trial.

Judgment affirmed.


Wade, C. J., mid Jenkins, J., concur.